UNITED STATES DISTRICT COURT
                                                                                            FILED
                            FOR THE DISTRICT OF COLUMBIA                                     AUG - 5 2D1O
                                                                                      Clerk U S Dist·
                                                                                     CourtS fo', Ute D/~trlct 8. Bankruptcy
                                                                                                           ct of COlumbia
RICK ROY SCHLOTZHAUER,                        )
                                              )
                               Petitioner,    )
                                              )
       v.
                                )
                                               )      Civil Action No.
                                                                             10 1311
BARACK HUSSEIN OBAMA, et aI.,   )
                                )
                   Respondents. )


                                     MEMORANDUM OPINION

       This matter comes before the Court on review of petitioner's application to proceed in

forma pauperis and his pro se petition for a writ of mandamus. The Court will grant the

application and deny the petition.

       Petitioner is serving a lengthy term of imprisonment on his conviction for conspiring to

manufacture 1000 or more marijuana plants in violation of21 U.S.c. § 841(b). See United

States v. Schlotzhauer, 356 Fed. Appx. 56, 59 (9th Cir. 2009), cert. denied, 130 S. Ct. 1930

(2010). He states that, following an appeal of his criminal case, he "submitted a perfected writ to

the Court of Intemational Trade ... demonstrat[ing] that the respondents and the Court never

really allowed [him] to present [his] case[.]" Pet. (Jurisprudence) at 1. It appears that petitioner

has filed a motion for default judgment in the Court of International Trade, see id. at 2, and he

requests a writ of mandamus directing the Court ofInternational Trade to enter a default

judgment in his favor, id. Through this process, petitioner seeks his immediate release from

incarceration.
        Mandamus relief is proper only if"(1) the plaintiff has a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff."

Council of and for the Blind of Delaware County Valley v. Regan, 709 F.2d 1521, 1533 (D.C.

Cir. 1983) (en bane). The party seeking mandamus has the "burden of showing that [his] right to

issuance of the writ is 'clear and indisputable.'" Gulfstream Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271,289 (1988) (citing Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384

(1953)). Where the action petitioner seeks to compel is discretionary, he has no clear right to

relief and mandamus therefore is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466
U.S. 602, 616 (1984). Petitioner does not establish any of these elements. Moreover, insofar as

he seeks to vacate, set aside or amend his sentence, this Court is without authority to entertain

such a petition. See Ojo v. Immigration & Naturalization Serv.,106 F.3d 680,683 (5th Cir.

1997) (stating that sentencing court is the only court with jurisdiction to hear a defendant's

complaint regarding errors that occurred before or during sentencing).

        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.




                                               United States District   Je   g


Date:   ~1/V6Id